               Case 20-11413-KBO   Doc 165-1   Filed 06/22/20   Page 1 of 30




                                      Exhibit A

                              Revised Proposed Order




60987/0001-20684067v1
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20         Page 2 of 30




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

                                                               Case No. 20-11413 (KBO)
LVI INTERMEDIATE HOLDINGS, INC., et
al.,                                                           (Jointly Administered)
                           Debtors.1                           Re: D.I. 74




     ORDER GRANTING DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
            (I) AUTHORIZING THE EMPLOYMENT AND RETENTION OF
        RAYMOND JAMES & ASSOCIATES, INC. AS INVESTMENT BANKER
           FOR THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE,
      (II) WAIVING CERTAIN REPORTING REQUIREMENTS PURSUANT TO
           LOCAL RULE 2016-2, AND (III) GRANTING RELATED RELIEF

         Upon the application (the “Application”)2 of the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned Chapter 11 Cases for entry of an order

appointing Raymond James as investment banker, effective as of the Petition Date, as more fully

set forth in the Application; and upon consideration of the Richards Declaration and the First

Day Declaration; and this Court having jurisdiction to consider the Application pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated as of February 29, 2012; and venue of these

Chapter 11 Cases and the Application in this district being proper pursuant to 28 U.S.C. §§ 1408


1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    LVI Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The
    LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services,
    LLC (9982); LVI Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center
    Holdings, LLC (5400); TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271);
    TruVision, LLC (3399); TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye
    Centers (Refractive I), LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center
    (Indiana) LLC (8456); and TLC The Laser Center (Institute), LLC (0959). The Debtors’ executive
    headquarters are located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.

2
    Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Application.



US_Active\114991072\V-2
               Case 20-11413-KBO         Doc 165-1     Filed 06/22/20     Page 3 of 30




and 1409; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court finding that the terms and conditions of Raymond James’s

employment, including, but not limited to, the Fee Structure set forth in the Engagement Letter

and summarized in the Application, are reasonable as required by section 328(a) of the

Bankruptcy Code; and this Court finding that Raymond James does not hold or represent

interests materially adverse to the Debtors’ estates and is a “disinterested person,” as defined in

section 101(14) of the Bankruptcy Code; and it appearing that the employment of Raymond

James is in the best interests of the Debtors and their estates and creditors; and this Court having

found that the Debtors’ notice of the Application and opportunity for a hearing on the

Application were appropriate under the circumstances and no other notice need be provided; and

this Court having determined that the legal and factual bases set forth in the Application establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.       The Application is granted as modified and as set forth herein.

         2.       The Debtors’ engagement, pursuant to sections 327(a) and 328(a) of the

Bankruptcy Code, effective as of the Petition Date, of Raymond James as their investment

banker in accordance with the terms and conditions set forth in the Application and the

Engagement Letter is approved, subject to the terms of this Order.

         3.       The Engagement Letter is approved pursuant to section 328(a) of the Bankruptcy

Code, and Raymond James shall be compensated and reimbursed pursuant to section 328(a) of

the Bankruptcy Code in accordance with the terms of, and at the time specified in, the

Engagement Letter, as modified by this Order.




                                                   2
US_Active\114991072\V-2
               Case 20-11413-KBO        Doc 165-1    Filed 06/22/20     Page 4 of 30




         4.       Notwithstanding anything to the contrary in this Order, the Application, the

Retention Agreement or the Richards Declaration, no amounts shall be paid to Raymond James

absent an order of this Court approving a fee application filed on notice to parties in interest in

these cases, or as otherwise allowed under any order establishing procedures for interim

compensation and reimbursement of expenses of professionals (the “Interim Compensation

Order”) entered in these cases, except that the Debtors are authorized and directed to pay a

seventy-five thousand United States Dollars ($75,000.00) up front monthly fee to Raymond

James each month without the requirement of a prior fee application, provided, however, that

Raymond James shall file monthly fee statements with time entries as provided for in this Order

and requests for reimbursement that comply with Rule 2016-2 of the Local Rules of this Court,

pursuant to the deadlines and other procedures set forth in the Interim Compensation Order for

monthly fee statements, and shall also file interim and final fee applications in accordance with

the requirements of the Interim Compensation Order. All fees paid to Raymond James are

subject to disgorgement unless and until they are approved by the Court on a final basis, after

submission of Raymond James’s final fee application. No Break-Up Fee shall be payable to

Raymond James.

         5.       At or before the closing of any Transaction(s), the Debtors shall cause to be

segregated and placed in a separate escrow account for payment to Raymond James the

amount(s) of the Transaction Fee(s) due to Raymond James, with payment to Raymond James

pending the Court’s approval of Raymond James’s fee applications and upon approval of any

Raymond James fee application by the Court Raymond James shall be paid from the funds held

in the escrow account.

         6.       Notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy




                                                 3
US_Active\114991072\V-2
               Case 20-11413-KBO       Doc 165-1    Filed 06/22/20     Page 5 of 30




Rules, the Local Rules, any order of this Court, or any guidelines established by the United

States Trustee for the District of Delaware (the “U.S. Trustee”) regarding submission and

approval of fee applications, Raymond James shall be excused from: (a) the requirement to

maintain or provide detailed time records for services rendered postpetition in accordance with

Local Rule 2016-2, and (b) providing or conforming to any schedule of hourly rates. Instead,

notwithstanding that Raymond James does not charge for its services on an hourly basis,

Raymond James will maintain time records in half-hour (0.5) increments, setting forth, in a

summary format, a description of the services rendered and the professional rendering such

services on behalf of the Debtors.

         7.       Despite anything contained in the Application to the contrary, Raymond James

shall file interim and final fee applications for the allowance of compensation and reimbursement

of expenses pursuant to the procedures set forth in sections 330 and 331 of the Bankruptcy Code,

the Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of the

Court; provided, however, that Raymond James shall be compensated and reimbursed pursuant

to section 328(a) of the Bankruptcy Code and that Raymond James’s fees and expenses shall not

be evaluated under the reasonableness standard set forth in section 330 of the Bankruptcy Code.

Notwithstanding any provision to the contrary in this Order, the U.S. Trustee shall have the right

to object to Raymond James’s request(s) for interim and final compensation and reimbursement

based on the reasonableness standard provided in section 330 of the Bankruptcy Code, not

section 328(a) of the Bankruptcy Code; provided, however, that “reasonableness” shall be

evaluated by comparing (among other things) the fees payable in these Chapter 11 Cases to fees

paid to comparable investment banking firms with similar experience and reputation offering

comparable services in other chapter 11 cases and shall not be evaluated primarily on an hourly




                                                4
US_Active\114991072\V-2
               Case 20-11413-KBO          Doc 165-1      Filed 06/22/20     Page 6 of 30




or length-of-case based criteria. This Order and the record relating to the Court’s consideration

of the Application shall not prejudice or otherwise affect the rights of the U.S. Trustee to

challenge the reasonableness of Raymond James’s fees under the standard set forth in the

preceding sentence. Accordingly, nothing in this Order or the record shall constitute a finding of

fact or conclusion of law binding the U.S. Trustee, on appeal or otherwise, with respect to the

reasonableness of Raymond James’s fees.

         8.       The Indemnification Provisions set forth in the Engagement Letter are approved,

subject during the pendency of these Chapter 11 Cases to the following:

                  a.      Subject to the provisions of subparagraphs (b) and (c) below, the Debtors
                          are authorized to indemnify, contribute, or reimburse, and shall indemnify,
                          contribute, or reimburse Raymond James for any claims arising from,
                          related to, or in connection with services to be provided by Raymond
                          James as specified in the Application, but not for any claim arising from,
                          related to, or in connection with Raymond James’s postpetition
                          performance of any other services other than those in connection with the
                          engagement, unless such postpetition services and the indemnification,
                          contribution, or reimbursement therefor are approved by this Court;

                  b.      The Debtors shall have no obligation to indemnify Raymond James, or
                          provide contribution or reimbursement to Raymond James, for any claim
                          or expense that is either: (i) judicially determined (the determination
                          having become final and non-appealable) to have arisen from Raymond
                          James’s gross negligence, willful misconduct, breach of fiduciary duty, if
                          any, bad faith, or self-dealing; (ii) for a contractual dispute in which the
                          Debtors allege the breach of Raymond James’s contractual obligations,
                          unless this Court determines that indemnification, contribution, or
                          reimbursement would be permissible pursuant to In re United Artists
                          Theatre Co., 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a judicial
                          determination as to the exclusions set forth in clauses (i) and (ii) above,
                          but determined by this Court, after notice and a hearing pursuant to
                          subparagraph (c) below, to be a claim or expense for which Raymond
                          James should not receive indemnity, contribution, or reimbursement under
                          the terms of the Engagement Letter as modified by this Order; and

                  c.      If, before the earlier of (i) the entry of an order confirming a chapter 11
                          plan in these Chapter 11 Cases (that order having become a final order no
                          longer subject to appeal) and (ii) the entry of an order closing these
                          Chapter 11 Cases, Raymond James believes that it is entitled to the
                          payment of any amounts by the Debtors on account of the Debtors’


                                                    5
US_Active\114991072\V-2
               Case 20-11413-KBO         Doc 165-1     Filed 06/22/20     Page 7 of 30




                          indemnification, contribution, or reimbursement obligations under the
                          Engagement Letter (as modified by this Order), including, without
                          limitation, the advancement of defense costs, Raymond James must file an
                          application in this Court, and the Debtors may not pay any such amounts
                          to Raymond James before the entry of an order by this Court approving
                          the payment. This subparagraph (c) is intended only to specify the period
                          of time under which this Court shall have jurisdiction over any request for
                          fees and expenses by Raymond James for indemnification, contribution, or
                          reimbursement, and is not a provision limiting the duration of the Debtors’
                          obligation to indemnify Raymond James. All parties in interest shall
                          retain the right to object to any demand by Raymond James for
                          indemnification, contribution, or reimbursement.

         9.       In the event that during the pendency of these Chapter 11 Cases, Raymond James

requests reimbursement for any attorneys’ fees or expenses, the invoices and supporting time

records from such attorneys shall be included in Raymond James’s fee applications, and such

invoices and time records shall be paid in compliance with the Local Rules, the guidelines of the

U.S. Trustee, and standards of sections 330 and 331 of the Bankruptcy Code, without regard to

whether such attorney has been retained under section 327 of the Bankruptcy Code and without

regard to whether such attorney’s services satisfy section 330(a)(3)(C) of the Bankruptcy Code.

Notwithstanding the foregoing, Raymond James shall be reimbursed for legal fees incurred in

connection with these Chapter 11 Cases only to the extent permitted under applicable law and

the decisions of this Court.

         10.      Notwithstanding any provision in the Engagement Letter to the contrary, the

contribution obligations of the Indemnified Parties (as such term is defined in the Engagement

Letter) shall not be limited to the amount of fees actually received by Raymond James from the

Debtors pursuant to the Engagement Letter, this Order, or subsequent orders of this Court.

         11.      Notwithstanding anything in the Application to the contrary, Raymond James

shall (i) to the extent that Raymond James uses the services of independent contractors or

subcontractors (collectively, the “Contractors”) in these cases, pass through the cost of such



                                                   6
US_Active\114991072\V-2
               Case 20-11413-KBO        Doc 165-1       Filed 06/22/20   Page 8 of 30




Contractors to the Debtors at the same rate that Raymond James pays the Contractors; (ii) seek

reimbursement for actual costs only; (iii) ensure that the Contractors are subject to the same

conflicts checks as required for Raymond James; and (iv) file with this Court such disclosures

required by Bankruptcy Rule 2014.

         12.      Notwithstanding any provision in the Engagement Letter to the contrary,

Raymond James’ postpetition Transaction Fees shall not exceed one million, four hundred and

fifty thousand United States Dollars ($1,450,000.00) in the event the Transaction Value of a

consummated Business Combination Transaction is less than seventy million United States

Dollars ($70,000,000.00).

         13.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

         14.      In the event of any inconsistency between the Engagement Letter, the

Application, and this Order, this Order shall govern.




                                                  7
US_Active\114991072\V-2
               Case 20-11413-KBO   Doc 165-1   Filed 06/22/20   Page 9 of 30




                                      EXHIBIT 1

                                   Engagement Letter




                                           8
US_Active\114991072\V-2
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20        Page 10 of 30

                                      RAYMOND JAMFS®
CONFIDENTIAL

August 8, 2019

LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
1555 Palm Beach Lakes Blvd., Suite 200
West Palm Beach, FL 33401
Attention: Markus Hockenson, President and Chief Executive Officer

Ladies and Gentlemen:

This letter agreement (this "Agreement") will confirm the terms pursuant to which LVI Intermediate Holdings,
Inc. d/b/a Vision Group Holdings (as further defined below, the "Company") has retained Raymond James &
Associates, Inc. (as further defined below, "Raymond James," "we" or ".!:lli..." and together with the Company, each
a "Party" and collectively, the "Parties") to provide the Company with certain investment banking advisory
services outlined in Section l(a) below, relating to a Transaction (as defined in this Agreement), including the
terms of any such services provided by Raymond James before the date of this Agreement.

For purposes of this Agreement:

    (a) "Company" means, each and collectively, LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings,
        and, if applicable, any affiliate and/or any special purpose entity involved in or formed or used by LVI
        Intermediate Holdings, Inc. d/b/a Vision Group Holdings, to effect or facilitate any Transaction, and shall
        also include any successor to or assignee of all or a portion of its or any such subsidiary's or entity's assets
        and/or businesses.

    (b) "Raymond James" means Raymond James & Associates, Inc. and any non-U.S . affiliate of Raymond
        James & Associates, Inc. that may assist in the provision of Services (as defined below) under this
        Agreement.

    (c) "Financing T ransaction" means any transactions, arrangements or undertakings (however effectuated)
        involving the issuance of debt, securities exchangeable or convertible into common or preferred stock, or
        equity or equity-linked securities (including royalties, profit sharing and other similar financing
        transactions) for or on behalf of the Company or securing loans or credit facilities for the Company
        (whether to raise funds, refinance outstanding securities or exchange securities or any combination
        thereof, provided that any such transaction involves the receipt by the Company of new consideration in
        the form of cash, loans and/or credit as opposed to the restructuring, renegotiation, forgiveness, or
        exchange with or by the holder of any outstanding debt obligations or equity securities of the Company
        ("New Money Proceeds"), which would constitute a Restructuring Transaction (as defined herein)) or
        such other financing of any type committed to complete any other Transaction.

    (d) "Restructuring Transaction" means any recapitalization, reorganization, restructuring, sale or transfer
        (however effectuated) of all or a substantial portion of the Company's existing debt obligations (including,
        without limitation, bank debt, bond debt, trade claims, lease obligations (both on and off balance sheet),
        tax claims, litigation claims and other liabilities (collectively, "E isting Obligations") that is achieved,
        without limitation, through a solicitation of waivers and consents from the holders of Existing Obligations,
        amendment or renegotiation of terms, conditions or covenants, rescheduling of maturities, change in
        interest rates, repurchase, settlement, cancellation or forgiveness of the Existing Obligations, conversion
        of the Existing Obligations into equity, an exchange offer involving new securities in exchange for the
        Existing Obligations, or other similar transaction or series of transactions.

    (e) "Business Combination Transaction" means transaction or series of transactions that result in (i) the sale
        or transfer (however effectuated) of all or a substantial portion of the securities, business, operations or
                Case 20-11413-KBO             Doc 165-1       Filed 06/22/20        Page 11 of 30

LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 2 of21


         assets (including the assignment of any executory contracts) of the Company to, the possible sale or
         transfer (however effectuated) of a majority voting or economic interest in the Company's securities or
         control of the Company to, or the merger of the Company with, one or more Interested Parties (including,
         without limitation, existing creditors, affiliates and/or security holders), or any other possible strategic
         transactions, joint ventures, combinations or undertakings between or involving the Company and one or
         more Interested Parties; and/or (ii) the acquisition, directly or indirectly by an Interested Party (as defined
         below) (or by one or more persons or entities acting together with an Interested Party pursuant to a written
         agreement or otherwise), in a single transaction or a series of transactions, of (A) all or a substantial
         portion of the assets or operations of the Company or (B) any outstanding or newly-issued shares of the
         Company's equity securities (or any securities convertible into, or options, warrants or other rights to
         acquire such equity securities) (such equity securities and such other securities, options, warrants and
         other rights being collectively referred to as "Company Securities") that results in holders of shares of the
         Company's equity securities immediately prior thereto owning less than a majority voting or economic
         interest in the Company's securities or control of the Company immediately thereafter.

     (f) "Divestiture iransaction" means any transaction or series of transactions that result in the sale or transfer
         (however effectuated) of all or substantially all of the securities, business operations or assets (including
         the assignment of any executory contracts) composing: six (6) outpatient surgery centers. For the
         avoidance of doubt, the sale of the accounts receivable of not more than $12,000,000 in the aggregate
         currently being evaluated by the Company is not a Divestiture Transaction.

     (g) "Transaction" means any Financing Transaction, Restructuring Transaction, Business Combination
         Transaction or Divestiture Transaction.

     (h) " ransaction Fee" means any Financing Transaction Fee, Restructuring Transaction Fee, Business
         Combination Transaction Fee, Break-up Fee, and/or Divestiture Transaction Fee (as such terms are
         defined in Section 2 below).

     (i) "Interested Party" means any financial and/or strategic institutional investors or other investors or third
         parties who may be interested in participating in the particular Transaction.

     U) "Associated Interested Party" means (i) those holders of capital stock of the Company or any securities
         or obligations of the Company directly or indirectly exercisable for, convertible into or exchangeable for
         capital stock of the Company, in each case, as of the date hereof and identified on Addendum C hereto
         or, (ii) any senior secured lender party (or majority controlled affiliate thereof) to the Second Amended
         and Restated Credit Agreement as of the date hereof and as identified on Addendum C hereto.

     (k) "Associated Interested Party Transaction ' means either (i) a Business Combination Transaction in which
         one or more Associated Interested Party(ies) directly or indirectly owns, controls or is the beneficial holder
         of at least two-thirds of the equity interests in the entity(ies) consummating such a transaction with the
         Company or (ii) a Restructuring Transaction in which one or more Associated Interested Party(i'es)
         directly or indirectly owns, controls or is the beneficial holder of at least two-thirds of the face amount of
         indebtedness owed as of the date hereof under the Second Amended and Restated Credit Agreement dated
         as of March 1, 2019 among The Lasik Vision Institute, LLC and TLC Vision Center Holdings, LLC as
         borrowers, LBC Credit Partners III L.P. as Administrative Agent, Sole Lead Arranger and Sole
         Bookrunner and the Lenders party thereto.

     (l) "Definitive Agreement" means the definitive written agreement regarding a Transaction.

1.     Investment Banking Advisory Services


                                        RAYMOND JAMFS®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 12 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 3 of21




        (a) The Company hereby engages Raymond James as its sole and exclusive investment banking advisor
            regarding a potential Transaction, and Raymond James will provide the following services to the
            extent requested by the Company (the "Services"):

                   (i)      Assist the Company in reviewing and analyzing the Company's business, operations,
                            properties, financial condition and Interested Parties;

                   (ii)     Assist the Company in evaluating the Company's debt capacity, advise the Company
                            generally as to available financing and assist in the determination of an appropriate
                            capital structure;

                   (iii)    Assist the Company in evaluating potential Transaction alternatives and strategies;

                   (iv)     Assist the Company in preparing documentation within our area of expertise that is
                            required in connection with a Transaction;

                   (v)      Assist the Company in identifying Interested Parties regarding one or more particular
                            Transactions;

                   (vi)     On behalf of the Company and with prior written consent by the Company, contact
                            Interested Parties which Raymond James, after consultation with the Company's
                            management, believes meet certain industry, financial, and strategic criteria and assist
                            the Company in negotiating and structuring a Transaction;

                   (vii)    Advise the Company as to potential Business Combination Transactions;

                   (viii)   Advise the Company on tactics and strategies for negotiating with holders of the
                            Company's debt or other claims of the Company ("Stakeholders");

                   (ix)     Provide the Company with valuation services and testimony in connection with any
                            bankruptcy case filed by the Company;

                   (x)      Advise the Company on the timing, nature and terms of any new securities, other
                            considerations or other inducements to be offered to its Stakeholders in connection with
                            any Restructuring Transaction; and

                   (xi)     Participate in the Company's board of directors meetings as determined by the
                            Company to be appropriate, and, upon request, provide periodic status reports and
                            advice to the board with respect to matters falling within the scope of Raymond James'
                            retention.

      (b)   In the event the Company becomes a debtor in a case under the Bankruptcy Code, the Company shall
            file an application to retain Raymond James as one if its "first day" pleadings and to seek to cause
            such application to be considered on an expedited basis. Such application shall seek authorization
            from the bankruptcy court having jurisdiction over any Chapter 11 case commenced by the Company
            (the "Bankruptcy Court") to retain Raymond James pursuant to (and subject to the standard ofreview
            of) Section 328(a) of the Bankruptcy Code, nunc pro tune to the date on which the Company files its
            bankruptcy case, in accordance with the terms hereof and Addendum A attached to this Agreement
            and not subject to any other standard or review under Section 330 of the Bankruptcy Code. To the


                                      RAYMONDJAMFS®
                Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 13 of 30
L VI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 4 of21



             extent reasonably possible, the Company shall supply Raymond James with a draft of such application
             and any proposed order authorizing Raymond James' retention sufficiently in advance of their filing
             to enable Raymond James and its counsel to review and comment thereon. Services under this
             Agreement shall be subject to the entry of a final order of the Bankruptcy Court no longer subject to
             appeal, rehearing, reconsideration or petition (the "Retention Order") approving the retention of
             Raymond James and this Agreement under Section 328(a) of the Bankruptcy Code, and Raymond
             James shall not be required to perform any services in a Chapter 11 bankruptcy case pursuant to this
             Agreement until the entry of the Retention Order. In any event the Retention Order must be
             reasonably acceptable to Raymond James in all respects, and at a minimum shall approve the terms
             of this Agreement, including, without limitation, our agreement that: (i) none of the fees shall
             constitute a "bonus" under applicable law; and (ii) Raymond James shall not be required to maintain
             time records in less than quarter of an hour increments.

        (c) Raymond James will not provide any legal, regulatory, accounting, leasing, claims administration,
            retail, appraisal, or tax advice, or develop any tax strategies, or provide any opinion, for the Company.
            If the Company requests that Raymond James provide any services other than those Services
            expressly set out in Section l(a), the Company and Raymond James will enter into an additional
            agreement that will set forth the nature and scope of such services, appropriate compensation and
            other customary matters, as mutually agreed between the Company and Raymond James.

        (d) The Company expressly acknowledges that Raymond James does not guarantee, warrant or otherwise
            provide assurance that the Company will be able to implement or consummate any Transaction or
            achieve any other result.

        (e) Unless otherwise prohibited by a confidentiality agreement existing as of the date hereof, the
            Company shall promptly furnish to Raymond James the names and contact information of all third
            parties with which the Company or, to the Company's actual knowledge, any of its securityholders,
            directors, managers, affiliates or other advisors or representatives, had during the twelve month period
            before the date of this Agreement or is continuing to have, discussions or contacts concerning a
            potential Transaction involving the Company, including, to the extent available, copies of any
            proposed terms regarding a potential Transaction communicated by any such third party. During the
            term of this Agreement, the Company will proceed only through Raymond James and will not directly
            or through others negotiate any Transaction. If, during the term of this Agreement, the Company or,
            to the Company's actual knowledge, any of its securityholders, directors, managers, affiliates or other
            advisors or representatives, receives any inquiry or offer from any third party concerning a potential
            Transaction involving the Company, the Company will refer all such inquiries or offers to Raymond
            James and promptly provide Raymond James with the names and contact information of all inquirers
            or offerors. Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
            securityholders, directors, managers, affiliates or other advisors or representatives from engaging in
            discussions concerning a Potential Transaction.

        (f) In connection with Raymond James rendering the Services under this Agreement, the Company will,
            as Raymond James may reasonably request, (i) provide the necessary assistance, participation, and
            information reasonably required at all steps and shall cause management to be reasonably available,
            and (ii) furnish, and cause management to furnish, Raymond James such information, data and
            cooperation relating to the Company and any potential or actual Transaction as Raymond James may
            reasonably request, including, but not limited to, providing assistance, participation and cooperation
            in disseminating descriptive materials and participation in conference calls, meetings and other
            communications with Interested Parties and their advisors and representatives.



                                       RAYMONDJAMFS®
                Case 20-11413-KBO            Doc 165-1        Filed 06/22/20      Page 14 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 5 of21



        (g) Anti-Money Laundering (AML) and Customer Due Diligence (CDD) Compliance: U.S. federal laws
            and regulations, including, but not limited to, Section 326 of the USA PATRIOT Act of 2001, as
            amended, and regulations promulgated thereunder, require Raymond James to collect certain
            identification elements and perform certain subsequent screening (the "AMUCDD Search Process")
            before engaging in investment banking engagements with the Company. Accordingly, upon the
            Company's execution and delivery of this Agreement, the Company shall deliver to Raymond James
            a completed and signed form, as set forth in Addendum B attached to this Agreement (the "AML/CDD
            Form"), together with all applicable supporting documentation called for under the AML/CDD Form.
            After conducting the AML/CDD Search Process, Raymond James shall promptly notify the Company
            in writing if Raymond James determines in its sole discretion that it cannot provide the Services
            contemplated under this Agreement. In such event, this Agreement and our engagement with the
            Company shall be void and of no force or effect ab initio. The Parties acknowledge and agree that (i)
            the effectiveness of this Agreement is contingent upon Raymond James's receipt of the AML/CDD
            Form and Raymond James's satisfactory completion in its reasonable determination of the AML/CDD
            Search Process and (ii) Raymond James shall not be responsible for any losses or damages (including,
            but not limited to, lost opportunities) that may result if this Agreement and our engagement hereunder
            are terminated for the Company's or its beneficial owners' failure to provide aforementioned
            AML/CDD Form or other required or information documentation upon request.

2.    Fees - In consideration of Raymond James's agreement to provide the Services as described in Section 1(a),
      the Company shall pay Raymond James as set forth in this Section 2, by wire transfer of immediately
      available funds via wire transfer instructions set forth in Raymond James's invoice for such amounts to the
      Company:

      (a)     Monthly Advi ory Fee and Database Expen e Amount -The Company will pay Raymond James a
              non-refundable cash retainer (the "Advisory Fee") of $75,000 upon the Company's receipt of
              Raymond James's invoice for the Advisory Fee following the execution of this Agreement and
              $75,000 on the first business day of every month during the term of this Agreement including August
              2019 (the "Monthly Fee"); provided that if a bankruptcy case is commenced, such payments shall
              only be made in accordance with the Retention Order, and 50% of the Monthly Fees payable
              hereunder beginning with the Monthly Fee due and payable on November 1, 2019 shall be credited
              against any Transaction Fee. Additionally, the Company will pay Raymond James a flat expense
              charge of $1,000 for Raymond James's access to electronic financial databases pertinent to this
              engagement, upon the Company's signing of this Agreement.

      (b)     Financing Transaction Fee -

        (i)     If the Company consummates a Financing Transaction, whether on a stand-alone basis or to
                consummate any other Transaction (excluding a Business Combination Transaction) and regardless
                of whether Raymond James actually procured the agreement regarding the Financing Transaction,
                the Company shall pay Raymond James immediately and directly out of the proceeds of the
                placement, at closing, of each Financing Transaction as a cost of sale of each Financing Transaction,
                a cash transaction fee (the' Financing Transaction Fee") equal to the greater of (A) $1,000,000 (the
                "Minimum Fee") and (B) the sum of (l) three percent (3.0%) of the Proceeds (as defined below) of
                all first lien senior secured notes, bank debt, second lien or junior debt capital raised, and (2) six
                percent (6.0%) of equity or equity-linked securities raised; provided, however, that to the extent
                the Financing Transaction includes an uncommitted accordion or similar credit feature, the
                Financing Transaction Fee for such accordion or similar feature shall be payable only upon the
                commitment of such credit facility or its funding; provided, further, that if the Financing
                Transaction is consummated with Associated Interested Parties, the Minimum Fee shall not apply


                                       RAYMOND JMff.S®
                     Case 20-11413-KBO          Doc 165-1       Filed 06/22/20      Page 15 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 6 of21



                 to such Financing Transaction. Notwithstanding the foregoing, Raymond James shall not earn a
                 Financing Transaction Fee with respect to the sale of no more than $12,000,000, in the aggregate
                 of accounts receivable currently being evaluated by the Company.

        (ii)     For the purposes of this Agreement:

                       (A)   A "commitment" shall occur if the Interested Party(ies) is contractually obligated to
                             provide funds in connection with a Financing Transaction.

                       (B)   "Proceeds" means the gross consideration, before the deduction of any fees (including
                             any Financing Transaction Fee), expenses (including any Expenses, as defined below) or
                             other costs, received by, contributed to or invested in the Company, or the amounts of
                             binding commitments (not based on the amount actually drawn or available at close)
                             received for such Financing Transaction in which the Company receives New Money
                             Proceeds, in any form (including, but not limited to, cash or securities of any other party
                             to such Financing Transaction, including the exercise price of any options or warrants
                             received by or contributed to the Company); provided, that Proceeds shall not include (i)
                             any issuance of "take back paper" and (ii) a roll-up of funded pre-petition secured
                             indebtedness into a post-petition credit facility by the same or a subset of the same
                             secured creditor. If such consideration is not in the form of cash then for the purpose of
                             calculating the Proceeds, such consideration shall be valued at its then fair market value.
                             For the avoidance of doubt, "Proceeds" shall include any subsequent increase in Proceeds
                             received by or committed to the Company in an initial or secondary Financing
                             Transaction, during the term of this Agreement and the Tail Period (as defined below),
                             whether pursuant to an amendment and/or any accordion, a replacement credit facility,
                             or otherwise, in which any Interested Party participates.

      (c)      Restructuri.ng Transaction Fee - In conjunction with any Restructuring Transaction, regardless of
               whether Raymond James actually procured the agreement regarding the Restructuring Transaction,
               the Company shall pay Raymond James a cash transaction fee of $1,500,000 (the "Restructuring
               Transaction Fee"). The Company shall pay the Restructuring Transaction Fee, as a cost of the
               Restructuring Transaction to Raymond James upon the earlier of (i) the closing of each Restructuring
               Transaction or (ii) the date on which any amendment to or other changes in the instruments or terms
               pursuant to which any Existing Obligations were issued or entered into became effective.

      (d)      Business Combination Transaction Fee -

               (i)     If the Company consummates a Business Combination Transaction, regardless of whether
                       Raymond James actually procured the agreement regarding the Business Combination
                       Transaction, the Company shall pay Raymond James immediately and directly out of the
                       proceeds at the closing, as a cost of sale of such Transaction, a cash transaction fee (the
                       "Business Combination Transaction Fee") equal to (A) $1,500,000 plus (B) two percent (2.0%)
                       of any Transaction Value (as defined below) in excess of $70,000,000.

               (ii)    As used in this Agreement, 'Transaction Value" means the total gross consideration paid,
                       payable or received directly or indirectly, in connection with a Business Combination
                       Transaction, regardless of the form of consideration or how any consideration is allocated or
                       distributed in connection with a Business Combination Transaction, including, without
                       limitation or duplication: (A) cash, notes, and debt; (B) equity securities or other non-cash
                       consideration, including any warrants and convertible securities, as well as options or stock


                                          RAYMOND JAMFS®
               Case 20-11413-KBO              Doc 165-1        Filed 06/22/20        Page 16 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 7 of21



                    appreciation rights, whether or not vested, which have the value determined in accordance with
                    Section 2(d)(iv) below; (C) the total amount ofany indebtedness for borrowed money or similar
                    non-trade debt-like liabilities (including preferred securities, pension liabilities, guarantees,
                    capitalized leases and the like) as well as past due trade or accounts payable of the Company
                    repaid, retired, extinguished, discounted, redeemed, refinanced, credit-bid, or assumed in
                    connection with a Business Combination Transaction, or which otherwise remain outstanding
                    as of the closing (other than such liabilities that are not assumed by the Interested Party in an
                    asset sale Business Combination Transaction); and (D) any Future Contingent Payments or
                    Fixed Deferred Payments, as such terms are defined below.

            (iii)   Transaction Value shall also include, without duplication: (A) amounts paid to the Company's
                    equity holders in connection with a Business Combination Transaction, but not in the ordinary
                    course of business or pursuant to which the Company was otherwise obligated to pay, in the
                    form of dividends, capital distributions, or partial or liquidating distributions; (B) any
                    extraordinary payments made in connection with a Business Combination Transaction to
                    management executives and/or other employees of the Company (regardless of whether they
                    are holders of equity interests), including but not limited to bonuses (including "stay" bonuses),
                    non-compete payments or similar payments made in in connection to the Business Combination
                    Transaction payable upon the closing of such Business Combination Transaction; and (C) any
                    payments made to the Company or its affiliates under a transition services agreement or
                    licensing agreement entered into in connection with the Business Combination Transaction
                    payable upon the closing of such Business Combination Transaction.

            (iv)    For the purpose of calculating Transaction Value, any securities (other than a promissory note)
                    will be valued as follows (without regard to any restrictions on transferability): (A) if such
                    securities are traded on a securities exchange, the securities will be valued at the greater of (x)
                    the fair market value of such securities as of the date on which the Definitive Agreement is
                    executed by all parties to the Definitive Agreement and (y) the average last sale or closing price
                    for the 20 trading days immediately before the closing of the Business Combination
                    Transaction; (B) if such securities are traded primarily in over-the-counter transactions, the
                    securities will be valued at the mean of the closing bid and asked quotations similarly averaged
                    over a 20 trading-day period immediately before the closing of the Business Combination
                    Transaction; and (C) if such securities have not been traded before the closing of the Business
                    Combination Transaction, the securities will be valued at the fair market value thereof as of the
                    day before the closing of the Business Combination Transaction, as such fair market value shall
                    be mutually agreed by Raymond James and the Company acting in good faith. The value of
                    any purchase money or other promissory notes, installment sales contracts or other deferred
                    non-contingent consideration shall be mutually agreed by Raymond James and the Company
                    acting in good faith, and shall be included as part of the Transaction Value for the purpose of
                    determining the Business Combination Transaction Fee. Any other non-cash consideration
                    shall be valued at the fair market value thereof as of the day before the closing of the Business
                    Combination Transaction, as such fair market value shall be mutually agreed by Raymond
                    James and the Company acting in good faith.

            (v)     Transaction Value shall also include any payments made in connection with any separate but
                    related transaction or transactions with or affecting any securityholder or another business entity
                    or any of its assets or securities (e.g., a purchase or lease of any real estate or other assets), but
                    in the case of a lease of any real estate or other assets, Transaction Value shall include only
                    sums in excess of current rentals paid to unrelated or unaffiliated third-parties.



                                        RAYMONDJAMFS®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20    Page 17 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 8 of21



            (vi)   Transaction Value shall include any positive or negative adjustment in the purchase price based
                   upon the Company's fee paid to Raymond James upon closing of the transaction, net worth,
                   excess cash, net assets, net working capital, book value, or similar measure at Closing (as
                   applicable, a "Purchase Price Adjustment"), based upon the estimated Purchase Price
                   Adjustment at the closing as contemplated by the Definitive Agreement or, if the Definitive
                   Agreement does not contemplate an estimated Purchase Price Adjustment at the closing, based
                   upon the estimated Purchase Price Adjustment, as reasonably agreed-upon by the Parties at the
                   Closing.

            (vii) If a Business Combination Transaction is effected as a merger between the Company and the
                  Interested Party, Transaction Value shall refer only to the Company and not to the combined
                  entity.

            (viii) If any portion of the Transaction Value consists of contingent payments, including earnouts,
                   payments based upon future contingencies (but not including any Fixed Deferred Payments (as
                   defined in this Agreement) not contingent on future performance) or promissory notes
                   contingent on future events (as applicable, "Future Contingent Payments"), then that portion of
                   the Business Combination Transaction Fee attributable to the Future Contingent Payments shall
                   be payable (A) at the closing, based on the fair market value of such Future Contingent
                   Payments if mutually agreed upon in writing by the Company and Raymond James, or (B) if
                   the parties cannot mutually agree on such fair market value, then when and if such Future
                   Contingent Payments are received by the securityholders of the Company (or by the Company
                   in an asset sale Business Combination Transaction).

            (ix)   The Business Combination Transaction Fee attributable to any Transaction Value fixed at the
                   closing, including any Transaction Value placed or held in escrow, payable under an installment
                   sale arrangement, or represented by the principal amount of any promissory notes issued at the
                   closing ("Fixed Deferred Payments"), shall be paid to Raymond James at the closing.

            (x)    Transaction Value shall be based on Transaction Value taking into account payment of any
                   expenses related to the Business Combination Transaction, including payment of the Business
                   Combination Transaction Fee and any out of pocket transaction expenses incurred by the
                   Company in connection with such Business Combination Transaction, any costs described in
                   Section 3(b) below, but excluding any transaction fees, management fees or similar
                   remuneration contracted for or paid to any financial sponsor of the Interested Party at or in
                   anticipation of the Closing.

            (xi)   If an Interested Party acquires in a Business Combination Transaction, however effected, less
                   than one hundred percent (100%) of the aggregate value of Company's securities (including
                   preferred securities and debt), business, or assets (including, for example, in the case of a
                   portion of the securities held by the Company's securityholders retained or "rolled over" into
                   the Interested Party's or its affiliate's securities), the Business Combination Transaction Fee
                   shall be calculated based upon the total implied Transaction Value, as if all of the aggregate
                   value of Company's assets or securities had been acquired or sold, including the value of any
                   retained or "rolled over" securities.

             (xii) Break-up Fee - Additionally, if the Company or its securityholders enters into a Definitive
                   Agreement regarding a Business Combination Transaction that is subsequently terminated, and
                   the Company or its securityholders receives a "break-up", "termination", or similar fee or
                   payment including, without limitation, any judgment for damages or amount in settlement of


                                       RAYMOND JAMES®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20    Page 18 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 9 of21



                   any dispute as a result of such termination (but in all cases excluding any amount paid or
                   payable for reimbursement of expenses), the Company shall pay Raymond James a cash fee
                   (the "Break-up Fee") equal to twenty-five percent (25.0%) of all such amounts, net of any costs
                   and expenses incurred by the Company or its securityholders in connection with the
                   Transaction, the termination of any agreement with respect to such Transaction, and the
                   recovery of such amounts, such as legal and accounting fees and expenses, in each case which
                   were not reimbursed or otherwise recouped by the Company or its securityholders, promptly
                   upon receipt by the Company or its securityholders; provided, however, that in no event shall
                   the Break-up Fee be greater than the Business Combination Transaction Fee applicable to the
                   Business Combination Transaction had the Business Combination Transaction closed.

      (e)   Divestiture Transaction Fee - If the Company consummates a transaction or series of transactions
            that meet the definition of Divestiture Transaction, regardless of whether Raymond James actually
            procured the agreement(s) regarding the Divestiture Transaction, the Company shall pay Raymond
            James immediately at the closing of such Divestiture Transaction, as a cost of sale of such
            Transaction, a cash transaction fee equal to $100,000 (the "Divestiture Transaction Fee"). To the
            extent any Business Combination Transaction Fee is subsequently payable, the aggregate amount of
            any Divestiture Transaction Fees that have been received by Raymond James will be deducted from
            and credited against any such Business Combination Transaction Fee. The aggregate amount of
            Divestiture Transaction Fees paid to Raymond James shall not exceed $400,000.

      (f)   Associated Interested Party Transaction Fee -If an Associated Interested Party Transaction is agreed
            to in principle, as evidenced by a written letter of intent, memorandum of understanding or definitive
            agreement executed by the Company and all of the Associated Interested Parties (the "Written
            Agreement in Principle") and the Company terminates this Agreement on or before September 30,
            2019, then as a condition to such termination, Raymond James shall be paid a cash transaction fee of
            $500,000 (the "September Associated Interested Pa:i1y Transaction Fee") on or before September 30,
            2019. If Raymond James has not been terminated and has not received the September Associated
            Interested Party Transaction Fee on or before September 30, 2019, and an Associated Interested Party
            Transaction is consummated substantially in accordance with the terms and conditions of the Written
            Agreement in Principle prior to the earlier of (i) November 12, 2019 or (ii) the commencement of a
            proceeding under Chapter 11 of the Bankruptcy Code, then Raymond James shall be paid a cash
            transaction fee equal to $750,000 (the "November Associated lnterested Party Transaction Fee"). To
            the extent any Business Combination Transaction or Restructuring Transaction is consummated
            following the consummation of an Associated Interested Party Transaction described in the preceding
            sentences in this Section 2(f), 50% of any Associated Interested Party Transaction Fees that have been
            received by Raymond James will be deducted from and credited once against any such Business
            Combination Transaction Fee or Restructuring Transaction Fee.

      (g)    The Company shall obtain the written consent of its secured lenders to the payment of Raymond
             James's Advisory Fee and any Transaction Fee under this Agreement within ten (10) business days
             following the date of this Agreement. If such consent is not timely obtained, Raymond James may
             agree to extend the ten (10)-business day period or may terminate this Agreement.

      (h)    Notwithstanding anything herein to the contrary, if a Transaction qualifies as more than one of a
             Financing Transaction, Business Combination Transaction, or Restructuring Transaction, Raymond
             James shall be paid the greater of the Restructuring Transaction Fee, a Financing Transaction Fee or
             a Business Combination Transaction Fee applicable to such Transaction and Raymond James shall
             not be entitled to receive any other Transaction Fee in connection with such Transaction.



                                       RAYMOND JAMES®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20    Page 19 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 10 of2l



3.    Reimbursement of Expenses and Company Professional Fees-

      (a)    Regardless of whether a Transaction is consummated, the Company shall reimburse Raymond James,
             upon the earlier of (i) thirty (30) days of its receipt of an invoice from Raymond James or (ii) the
             closing of any Transaction, by wire transfer of immediately available funds via wire transfer
             instructions set forth in Raymond James's invoice for such amounts to the Company, for all
             reasonable expenses (including, without limitation, the fees and disbursements of its outside legal
             counsel) incurred by Raymond James in connection with entering into and performing the Services
             pursuant to this Agreement ("Expenses") in an aggregate amount not to exceed $150,000.

      (b)    The Company shall also bear all of its own costs it incurs in connection with any Transaction,
             including, without limitation, the Company's legal and accounting fees and disbursements, the costs
             of reproducing any descriptive materials, and any due diligence data room fees or charges.

4.    Term - The term of this Agreement shall commence on the date of this Agreement and shall continue until
      terminated by either Party upon ten (10) business days' prior written notice to the other Party.
      Notwithstanding any termination of this Agreement: (a) Sections 2, 3, 4, 5 and 6 of this Agreement, and
      Addendum A attached to this Agreement shall survive any termination of this Agreement, along with any
      other provisions that expressly or by implication survive termination; and (b) regardless of whether
      Raymond James actually procured the agreement regarding the Transaction, Raymond James shall be
      compensated pursuant to Section 2 above if a Transaction is agreed upon or closes within twelve ( 12)
      months after any termination of this Agreement (the "Tail Period"); provided, that (x) the Tail Period shall
      terminate in conjunction with the termination of this Agreement so long as a Restructuring Transaction or
      Business Combination Transaction has been consummated and Raymond James has received payment in
      cash of fees under this engagement letter of at least $1,500,000 (excluding any Monthly Fees) following
      such transaction(s) and (y) no Tail Period shall apply in the event that this Agreement is terminated by the
      Company due to the gross negligence or willful misconduct of Raymond James in each case as finally
      determined by a court of competent jurisdiction.

5.    Indemnification - In consideration of Raymond James signing this Agreement and agreeing to perform
      Services pursuant to this Agreement, the Company shall indemnify, defend and hold harmless Raymond
      James and each of its directors, officers, agents, employees, affiliates and controlling persons (within the
      meaning of the U.S. Securities Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as
      amended), to the extent and as provided in Addendum A attached to this Agreement and incorporated by
      reference into this Agreement.

6.    General Terms

      (a)    Following the closing of a Transaction or public announcement or disclosure thereof (i) in any initial
             press release or other similar announcement by the Company regarding such Transaction, the
             Company shall include in such press release or announcement a reference to Raymond James's role
             as investment banking advisor to the Company with respect to such Transaction, which reference
             shall be subject to Raymond James's prior written approval (email sufficing), which approval shall
             not be unreasonably withheld, conditioned or delayed, and (ii) Raymond James may, at its own option
             and expense, disseminate announcements (such as customary "tombstone" announcements or other
             advertisements in financial and other newspapers and journals and marketing materials) describing
             Raymond James's Services under this Agreement, and may use the Company's logos or other
             identifying marks in any such announcement, provided that the form and substance of any such
             announcement shall be subject to the Company's prior written approval (email sufficing, and an



                                       RAYMOND JAMFS®
                Case 20-11413-KBO            Doc 165-1        Filed 06/22/20     Page 20 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 11 of21


            announcement once approved by the Company may be used from time to time without obtaining
            approval each time), which approval shall not be unreasonably withheld, conditioned or delayed.

      (b)   The Company may not publish, refer to, describe or characterize Raymond James' s engagement under
            this Agreement, or the advice provided to the Company by Raymond James, without the prior written
            approval of Raymond James in each instance (email sufficing), which approval shall not be
            unreasonably withheld, conditioned or delayed. However, the Company may, to the extent necessary
            or appropriate, disclose any such information or advice and this Agreement to its officers, directors,
            affiliates, advisors and legal counsel with a need to know such information or advice or this
            Agreement, on a confidential basis. Additionally, Raymond James's role as investment banking
            advisor and this Agreement and any fee payable under this Agreement may be disclosed to an
            Interested Party in connection with the Transaction.

      (c)   The Company recognizes and confirms that Raymond James, in the performance of its Services under
            this Agreement: (i) may rely upon such information received from the Company, Interested Parties or
            their respective advisors, without independent verification by Raymond James; and (ii) does not
            assume responsibility for the accuracy or completeness of such information received from the
            Company, Interested Parties or their respective advisors, whether or not Raymond James makes an
            independent verification of such information.

      (d)   In connection with this Agreement, the term "Confidential Information" means (i) confidential
            business or technical information or data of the Company that is competitively and commercially
            valuable to the Company and not generally known, or available by legal means, to the competitors of
            the Company or (ii) material nonpublic information about the Company. Raymond James agrees that
            during the term of this Agreement, unless the Company has consented, or unless required by law
            (including any applicable securities exchange listing rules), a court or agency of the government or a
            self-regulatory organization (e.g., Financial Industry Regulatory Authority), Raymond James will not
            reveal or disclose any such Confidential Information to any third-party, without the prior written
            consent of the Company. Following the termination of this Agreement and this engagement, at the
            Company's written request, all such Confidential Information in Raymond James's possession will
            be promptly returned to the Company or, at Raymond James's option, destroyed, provided that
            Raymond James may retain a copy of such Confidential Information to the extent required for legal,
            regulatory and/or internal compliance purposes, provided further that such Confidential Information
            shall remain subject to the confidentiality and non-disclosure provisions of this Agreement.

            Neither the previous paragraph nor any restriction, non-disclosure or use limitation or other obligation
            contained in this Agreement shall apply to any information, data or item of any kind that is: (i) in the
            public domain, through no action of Raymond James; (ii) known by Raymond James from a third
            party not known by Raymond James to be under an obligation of confidentiality to the Company; or
            (iii) independently developed or derived by Raymond James.

      (e)    The Company is a sophisticated business enterprise with competent internal financial advisors and
             legal counsel, and the Company has retained Raymond James for the limited purposes set forth in this
             Agreement. The Parties acknowledge and agree that (i) Raymond James has been engaged solely as
             an investment banking advisor to the Company and (ii) the Company's engagement of Raymond
             James is as an independent contractor and that the Parties' respective rights and obligations as set
             forth in this Agreement are contractual in nature. Accordingly, the Company disclaims any intention
             to impose any fiduciary or agency obligations on Raymond James by virtue of the engagement
             contemplated by this Agreement, and Raymond James shall not be deemed to have any fiduciary or
             agency duties or obligations to the Company, any Interested Party, any other person or entity, or their


                                       RAYMONDJAMFS®
                  Case 20-11413-KBO           Doc 165-1       Filed 06/22/20        Page 21 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 12 of21



            respective officers, directors, securityholders, affiliates or creditors, as a result of this Agreement or
            the Services to be provided under this Agreement. The Definitive Agreement shall contain customary
            language that reflects that the other parties to the Transaction relied solely upon their own independent
            investigation and counsel before deciding to enter into the contemplated Transaction.

      (f)   This Agreement may be executed in one or more counterparts, each of which shall be an original but
            all of which shall together constitute one and the same instrument. Delivery of an executed
            counterpart's signature page of this Agreement, by facsimile, electronic mail in portable document
            format (.pdf) or by any other electronic means intended to preserve the original graphic and pictorial
            appearance of a document, has the same effect as delivery of an executed original of this Agreement
            for all purposes.

      (g)   The Services provided by Raymond James under this Agreement are solely for the benefit of the
            Company and are not intended to, nor shall they be deemed or construed to, create any duty toward
            or confer any rights upon any persons or entities not a Party (including, without limitation,
            securityholders (in their capacities as such), employees or creditors of the Company or any Interested
            Party) as against Raymond James or its affiliates or their respective directors, officers, agents and
            employees.

      (h)   Each Party to this Agreement represents and warrants to the other Parties that this Agreement has
            been duly authorized, executed and delivered by it; and assuming due execution by the other Party,
            that this Agreement constitutes a legal, valid and binding agreement, enforceable against it (as the
            case may be) in accordance with its terms.

      (i)   All amounts payable under this Agreement (including reimbursable Expenses under Section 3 of this
            Agreement) shall be paid in immediately available funds in U.S. dollars, without set-off and without
            deduction for any withholding, value-added or other similar taxes, charges, fees or assessments.

      (j)   The Company acknowledges and agrees that:

            (i)     Raymond James and its parent company and affiliated entities (collectively, the "RJ Group") is
                    a comprehensive, international financial services firm involved in a wide range of commercial
                    banking, investment banking and other activities (including investment management, corporate
                    finance and securities issuing, trading and research). As a result, the RJ Group may have
                    previously provided services, may be currently engaged to provide, or may have solicited to
                    provide investment banking, lending, financial advisory or other services, and may solicit or
                    provide services in the future, to other companies in the Company's industry and related
                    industries or other third parties, including Interested Parties, from which conflicting interests or
                    duties may arise. In addition, during the term of this Agreement, the RJ Group may solicit or
                    provide investment banking, lending, financial advisory or other services unrelated to a
                    Transaction to other companies in the Company's industry or related industries or other third
                    parties, including Interested Parties. The Company agrees that the RJ Group may do so without
                    any duty to notify the Company or to disclose to the Company information that Raymond James
                    may obtain about such companies in the course of any business relationship. However, during
                    the term of this Agreement, Raymond James shall not provide investment banking services to
                    any Interested Party in connection with a Transaction involving the Company, provided,
                    however, that nothing in this Agreement shall prohibit the facilitation or provision of services
                    regarding Transaction-related financing by RJ Group personnel who are not assigned to render
                    Services to the Company under this Agreement.



                                       RAYMOND JAMES®
               Case 20-11413-KBO              Doc 165-1        Filed 06/22/20        Page 22 of 30

LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 13 of21



            (ii)     Information which is held elsewhere within the RJ Group, but which none of the individuals in
                     Raymond James's Investment Banking Department involved in providing the Services under
                     this Agreement actually has (or without breach of internal procedures can properly obtain)
                     knowledge, will not for any purpose be taken into account in detennining Raymond James's
                     responsibilities to the Company under this Agreement. In the ordinary course of business, one
                     or more members of the RJ Group may, from time to time, make a market in, have a long or
                     short position in, buy and sell or otherwise effect transactions for customer accounts and for its
                     own accounts in the securities of, or perfonn other services for institutional investors or other
                     Interested Parties that Raymond James may be contacting on behalf of the Company, and/or
                     any other entities who may be the subject of the engagement contemplated by this Agreement
                     (including the Company), and the Company agrees that, subject to the first paragraph of this
                     Section 6(i), none of those activities will conflict with the duties of Raymond James under this
                     Agreement or shall be disclosable to the Company as a result of this Agreement.

            (iii)    Raymond James and other members of the RJ Group may have business relationships with the
                     Company and may be creditors of the Company and may act as financial advisors to clients as
                     to which the Company is a creditor, securityholder or have other business relationships in
                     connection with such clients' borrowings or other obligations to the Company. The Company
                     waives any conflict of interest the RJ Group may have in connection with such business
                     relationships. Raymond James believes that it has the requisite independence to perform the
                     Services contemplated by this Agreement and affirms that the personnel assigned to this
                     engagement will be subject to policies and procedures intended to prevent the unauthorized
                     disclosure of confidential or non-public information to employees responsible for managing
                     Raymond James's own creditor positions in relation to the Company and any third parties.

      (k)   All notices, requests, consents, claims, demands, waivers and other communications under this
            Agreement shall be in writing and shall be deemed to have been given (i) when delivered by hand
            (with written confirmation of receipt); (ii) when received by the addressee if sent by a nationally
            recognized overnight courier (receipt requested); (iii) on the date sent by e-mail of a PDF document
            (with confirmation of transmission) if sent during normal business hours of the recipient, and on the
            next business day (in the jurisdiction in which the recipient is located) if sent after normal business
            hours of the recipient; or (iv) on the third (3 rd ) day after the date mailed, by certified or registered mail
            (in each case, return receipt requested, postage pre-paid). Such communications must be sent to the
            respective Parties at the following addresses (or at such other address for a Party as shall be specified
            in a notice given in accordance with this Section 6(k)):

                    Ifto the Company: LVI Intermediate Holdings, Inc., d/b/a Vision Group Holdings
                                      1555 Palm Beach Lakes Blvd., Suite 200
                                      West Palm Beach, FL 33401
                                      E-mail: mhockenson@vgroupholdings.com
                                      Attention: Markus Hockenson, President and Chief Executive Officer




                                        RAYMONDJAMFS®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 23 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 14 of21



                  If to Raymond      Raymond James & Associates, Inc.
                  James:             880 Carillon Parkway
                                     St. Petersburg, FL 33716
                                     E-mail: tom.donegan@raymondjames.com
                                     Attention: Thomas Donegan, General Counsel, Investment Banking -
                                     Global Equities & Investment Banking

        (1) This Agreement shall be governed by, and construed and enforced in accordance with, the laws of the
            State of New York, without regard to conflicts of laws principles thereof or of any other jurisdiction
            that would require the application of the laws of another jurisdiction. All claims arising out of the
            interpretation, application or enforcement, or otherwise relating to the subject matter, of this
            Agreement, including, without limitation, any breach of this Agreement, shall be settled by final and
            binding arbitration in New York, New York, in accordance with the commercial rules then prevailing
            of the American Arbitration Association by a panel of three (3) arbitrators appointed by the American
            Arbitration Association. The decision of the arbitrators shall be binding on Raymond James and the
            Company and may be entered and enforced in any court of competent jurisdiction by either Party.
            The arbitration shall be pursued and brought to conclusion as rapidly as is possible. TO THE EXTENT
            PERMITTED BY LAW, EACH OF RAYMOND JAMES AND THE COMPANY VOLUNTARILY
            AND IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
            PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
            OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT, THE ENGAGEMENT
            OF RAYMOND JAMES PURSUANT TO, OR THE PERFORMANCE BY RAYMOND JAMES
            OF, THE SERVICES CONTEMPLATED BY THIS AGREEMENT. Provided that Raymond James
            acknowledges and agrees that in the event a bankruptcy case is commenced, any proceeding arising
            out of this Agreement shall be heard exclusively by the United States Bankruptcy Court in which such
            bankruptcy case has been commenced and is pending, to the extent within the jurisdiction of such
            court.

      (m)   This Agreement (and any addenda or schedules attached to this Agreement) constitute the entire
            agreement between the Parties regarding the subject matter of this Agreement and supersede any prior
            agreements or understandings, written or oral, between them. No representations, arrangements,
            understandings or agreements, written or oral, relating to the subject matter of this Agreement exist
            between the Parties except as expressed in this Agreement. No modification or amendment of this
            Agreement shall be binding unless in writing and signed by the Parties.

      (n)   If any provision of this Agreement is determined by a court or arbitration panel having jurisdiction to
            be unenforceable to any extent, the rest of that provision (if applicable) and the balance of this
            Agreement shall remain enforceable to the fullest extent permitted by law.

      (o)   This Agreement (including any addenda or schedules attached to this Agreement) is binding upon and
            inures to the benefit of the Parties and their respective successors and assigns. Nothing expressed or
            mentioned in this Agreement is intended or shall be construed to give any person or corporation, other
            than the Parties hereto and their respective successors and assigns and the controlling persons, officers
            and directors and counsel referred to in this Agreement, any legal or equitable right, remedy or claim
            under or in respect to this Agreement or any provision of this Agreement.

      (p)    This Agreement has been reviewed by each of the Parties and their respective counsel. There shall be
             no construction of any provision against Raymond James because this Agreement was drafted by
             Raymond James or its counsel, and the Parties waive any statute or rule of law to such effect.



                                       RAYMONDJMffS®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20    Page 24 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 15 of21



      (q)   If either Party does not seek compensation for breach or insist upon strict performance of any covenant
            or condition of this Agreement, that Party is not prevented from seeking compensation or insisting
            upon strict performance for a future breach of the same or other provision.



                                             [Signature Page Follows]




                                      RAYMONDJAMFS®
              Case 20-11413-KBO             Doc 165-1          Filed 06/22/20   Page 25 of 30


L VI Intennediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 16 of21



If this Agreement conforms to your understanding of the terms of our engagement, please sign and return this
Agreement to us.

Very truly yours,




                                                                                     f?/2/15
                                                                                  Signature Date




AGREED AND ACCEPTED:




                                                                                 Signfun.e Date

Attachments




                                      RAYMONDJAMFS®
                Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 26 of 30
L VI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 17 of21



                                                   ADDENDUM A

Pursuant to the foregoing letter agreement dated August 8, 2019 (the "Aw:eement ''), LVI Intermediate Holdings,
Inc., d/b/a Vision Group Holdings (as further described in the Agreement, the "Company"), shall indemnify,
defend and hold harmless Raymond James & Associates, Inc. and Raymond James Financial, Inc. (collectively,
 "Raymond James") and their respective affiliates, together with their and their affiliates' respective officers,
directors, managers, members, partners, securityholders, employees and agents, and each Person (as de.fined
below), if any, who controls Raymond James or any of its affiliates within the meaning of the US. Securities Act
 of 1933, as amended, or the US. Securities Exchange Act of 1934, as amended (all of the foregoing are referred
to collectively as "indemnified Parties" and individually as an "Indemnified Par{JJ ''), from and against any and
all (a) claims, actions (including securityholder claims or actions, derivative or otherwise), demands,
 investigations and proceedings of any kind or nature (collectively, "Proceedings'') threatened, brought or
established against any Indemnified Party by any natural or non-natural person, association, governmental
agency or regulatory body, including any securityholder of the Company ("Person"), and (b) losses, claims,
judgments, penalties, fines, charges, costs (including professional or legal fees and other costs of litigation or
other proceedings), damages, taxes, liabilities of any kind or nature, whether joint or several (collectively,
 "Losses''), which such Indemnified Party may suffer or incur under any statute, common law, contract, tort or
otherwise (including, without limitation, all such Losses suffered or incurred in considering, preparing for,
responding to, disputing, or otherwise dealing with any actual or potential Proceedings, including any
Proceeding brought in connection with any Indemnified Party's right to be indemnified pursuant to this
Addendum A), directly or indirectly arising out of relating to or in connection with (i) the Agreement, the services
provided in connection with the Agreement, or the exercise of Raymond James 's rights under the Agreement
 (including this Addendum A), or (ii) any transaction referred to in the Agreement or any transaction arising out
 of the transactions contemplated by the Agreement (each an "Indemnified Claim''), except solely to the extent
 that any such Indemnified Claim is found, in a.final, unappealable judgment by a court ofcompetent jurisdiction,
 to have resulted solely and exclusively and as a direct and proximate cause from said Indemnified Party's willful
 misconduct or gross negligence (other than an action or failure to act undertaken or refrained from being
 undertaken at the written or express request of or with the written or express consent of the Company) (an
 "Excluded Act'').

No Proceeding will be brought against any Indemnified Party to recover any Losses that the Company, its
securityholders, officers, directors/managers or creditors, or any other Person in connection with any
Indemnified Claim, may suffer or incur by reason of or in connection with any Indemnified Claim, and no
Indemnified Party shall have any liability to the Company, its securityholders, officers, directors/managers or
creditors, or any other Person by reason of or in connection with any Indemnified Claim, whether such Loss
arises under any statute, common law, contract, tort or otherwise, except solely to the extent that any such Losses
or liability is found, in a final, unappealable judgment by a court ofcompetent jurisdiction, to have resulted solely
and exclusively and as a direct and proximate cause from said Indemnified Party's Excluded Act. Nothing in the
Agreement (including this Addendum A) shall be construed as rendering Raymond James or any other
Indemnified Party liable, under any circumstances and under any theory of law, to the Company, the Company's
securityholders, officers, directors/managers or creditors, or any other Person in respect of any indirect,
incidental, special, consequential or punitive damages even if Raymond James or any other Indemnified Party
have been advised as to the possibility thereof The aggregate liability of all Indemnified Parties to the Company,
the Company's securityholders, officers, directors/managers or creditors, and any other Person, under any
statute, common law, contract, tort or otherwise, for any Loss suffered by such party arising.from or in connection
with the services provided under the Agreement, however the Loss is caused, shall be limited to the Transaction
Fee actually received by Raymond James.

Raymond James or the applicable Indemnified Party will promptly notify the Company in writing if an
Indemnified Party receives written notice of the commencement of any Proceeding or other Indemnified Claim


                                        RAYMOND JAMFS®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 27 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 18 of21


against such Indemnified Party (provided, that no failure or delay by Raymond James or such Indemnified Party
to so notify the Company shall relieve the Company from its obligations under this Addendum, except as and to
the extent it is found, in a final, unappealable judgment by a court of competent jurisdiction, that such failure or
delay actually and materially prejudiced the Company), and the Company shall immediately assume the full
defense of such Proceeding or other Indemnified Claim (including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of the fees and expenses of such counsel), other than any
Proceeding or other Indemnified Claim brought by the Company. In any such event the Indemnified Party may
employ its own counsel and participate in the defense of such Proceeding or other Indemnified Claim, provided,
that the Company shall be required to pay the f ees and expenses of such counsel of the Indemnified Party only if
the Company has failed to assume the defense and promptly defend such Proceeding or other Indemnified Claim
using counsel reasonably satisfactory to the Indemnified Party, or such Indemnified Party is advised by counsel
that a conflict of interest exists or may exist which makes representation by counsel chosen by the Company not
advisable or that representation of both Parties by common counsel would be inappropriate due to actual or
potential differing interests between them.

Iffor any reason (other than as specifically provided in this Addendum A) the foregoing indemnity is unavailable
to an Indemnified Party or is insufficient to fully hold any Indemnified Party harmless, the Company shall
contribute to the amount paid or payable by such Indemnified Party as a result of such unavailability or
insufficiency in such proportion as is appropriate to reflect the relative benefits received by and fault of the
Company on the one hand, and the relative benefits received by and fault of the Indemnified Party on the other
hand, as well as any relevant equitable considerations. The relative benefits to the Company on the one hand and
an Indemnified Party on the other hand shall be deemed to be in the same proportion as the total value paid or
received or contemplated to be paid or received by the Company and its securityholders, as the case may be,
whether or not the transaction contemplated by the Agreement closes, bears to the fees actually received by
Raymond James pursuant to the Agreement, and the relative fault of the Company on the one hand and an
Indemnified Party on the other hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or incorrect opinion or conclusion or the omission or alleged
omission to state a material fact related to information supplied by the Company or its agents, advisors or
affiliates on the one hand or by the Indemnified Party on the other hand, as well as the Parties ' relative intent,
knowledge, access to information and opportunity to correct or prevent such statement, opinion, conclu ion or
omission. Notwithstanding anything in this Addendum A to the contrary the aggregate contribution of all of the
Indemnified Parties for all Indemnified Claims shall be limited to 50% of the amount of the Transaction Fee
actually received by Raymond James.

The Company shall reimburse each Indemnified Party for all reasonable costs and expenses (including, without
limitation, fees and expenses ofoutside counsel) incurred by the Indemnified Parties (including all such costs and
expenses incurred to enforce the terms of this Addendum A) as they are incurred in connection with investigating,
preparing, defending or settling or otherwise relating to any threatened or pending Proceeding for which
indemnification or contribution has or could be sought by the Indemnified Party, whether or not in connection
with a Proceeding in which any Indemnified Party is a named party; provided, that, if any such reimbursement is
for expenses relating to a Loss that is found, in a final, unappealable judgment by a court ofcompetent jurisdiction,
to have resulted solely and exclusively and as a direct and proximate cause from said Indemnified Party's
Excluded Act, such Indemnified Party shall promptly repay such amount to the Company.

The indemnity, contribution and expense reimbursement agreements and obligations set forth in this Addendum
shall be in addition to any other rights, remedies or indemnification as to which any Indemnified Party may have
or be entitled at common law or otherwise, shall survive any termination of the Agreement or completion of
services under the Agreement, shall remain operative and in full force and effect regardless of any investigation
made by or on behalf of any Indemnified Party.



                                       RAYMOND JAMES®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20     Page 28 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 19 of21


The Company shall offer and provide such indemnification and expense advance and reimbursement as it is
permitted to offer or provide pursuant to its Bylaws, Charter, Articles ofIncorporation, or insurance, in each case
to the fullest extent permitted by applicable law. The Company further agrees that the indemnification and expense
advance and reimbursement obligations set forth in this Addendum A shall apply whether or not Raymond James
or any other Indemnified Party is a formal party in any such Indemnified Claim.

The Company shall not settle, compromise or consent to judgment with respect to any Indemnified Claim without
the prior consent of Raymond James or any Indemnified Party involved in such Indemnified Claim if any
admission of wrongdoing, negligence or improper activity of any kind of or by Raymond James or such
Indemnified Party is a part ofsuch settlement, compromise or consent. The Company shall not settle, compromise
or consent to judgment with respect to any pending or threatened action, suit or proceeding in respect of which
indemnity could have been or could be sought under this Addendum A by any Indemnified Party, unless such
settlement, compromise or consent includes an unconditional release of all Indemnified Parties from all liability
on claims that are the subject matter of or arise out ofsuch Proceeding.

This Addendum A shall survive any termination or completion of the engagement provided by the Agreement.




                                       RAYMOND JAMES®
               Case 20-11413-KBO             Doc 165-1        Filed 06/22/20   Page 29 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 20 of21



                                                  ADDENDUMB

                                                AML/CDD FORM

                                           [PLEASE SEE ATTACHED]




                                      RAYMOND JAMFSQ)
                Case 20-11413-KBO            Doc 165-1        Filed 06/22/20   Page 30 of 30
LVI Intermediate Holdings, Inc. d/b/a Vision Group Holdings
August 8, 2019
Page 21 of21



                                                  ADDENDUMC

                                    ASSOCIATED INTERESTED PARTIES

                                            EQUITY HOLDERS:
                                            9597930 Canada Inc.
                                       Falcon Strategic Partners IV, LP
                                   Macquarie Sierra Investment Holdings Inc.

                                SENIOR SECURED LENDERS:
                                  LBC III KB FUNDING, LLC
                             AUDAX SENIOR LOAN FUND SPV, LLC
                        AUDAX CREDIT OPPORTUNITIES OFFSHORE LTD.
                          AUDAX CREDIT OPPORTUNITIES (SBA), LLC
                          AUDAX CREDIT STRATEGIES (SCS) SPV, LLC
                       AUDAX SENIOR LOAN INSURANCE FUND SPV, LLC
                  TEACHERS INSURANCE AND ANNUITYASSOCIATION OF AMERICA
                         TIAA CHURCHILL MIDDLE MARKET CLO I LTD
                              CHURCHILL MMSLF FUNDING 1, LLC
                                  CHURCHILL MMSLF GT 1
                                      JFIN FUND III LLC
                                    JFIN MM CLO 2014 LTD
                                   JEFFRIES FINANCE LLC
                          METROPOLITAN LIFE INSURANCE COMPANY
                             MARANON LOAN FUNDING 2015-1, LTD
                             MARANON LOAN FUNDING 2016-1, LTD




                                       RAYMOND JAMFS®
